DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 11/17/2020. As directed by the amendment: claims 1, 2, 28, and 46 have been amended and claims 20-21, 23-27, 30-45, and 48-53 have been cancelled. Thus, claims 1-19, 22, 28, 29, 46, and 47 are presently pending in this application.
Response to Arguments
Applicant’s arguments, see pg. 8, filed 11/17/2020, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see pg. 8, filed 11/17/2020, with respect to the objection of claims 1, 2, 28, and 46 have been fully considered and are persuasive.  The objection of claims 1, 2, 28, and 46 has been withdrawn. 
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive.
35 U.S.C. 112
Applicant argues that the term “metal end effector” is supported by the original application because ¶0077 discloses brass. The Office respectfully disagrees. The ¶0077 states that the disc-like elements may be fabricated from brass, not that the whole end effector is fabricated from brass. Furthermore, a disclosure of “brass” does not include all other metal materials encompassed by the scope of claim 1. Therefore, this limitation is still considered new matter and the rejection under 35 U.S.C. 112(a) is being maintained.

35 U.S.C. 103
Ataollahi
Applicant argues that it would not be obvious to adjust the sizing of Ataollahi to the claimed dimensions because such a change would require refinement and more difficult dimensions than contemplated by Ataollahi and because the dimensions of the current inventions are used for intra-ocular procedures which have not be contemplated by Ataollahi. The Office respectfully disagrees. 
Regarding the claimed cross section of 0.4-1mm, Ataollahi discloses a cross section of 0.5-3 mm (see Ataollahi ¶0019). In other words the claimed cross section falls entirely within the range disclosed by Ataollahi. Although a range of cross sections is recited both in Ataollahi and the claim, the device only has one cross sectional dimension and that dimension is selected from the ranges disclosed in Ataollahi or the ranges claimed. Since the claimed range falls completely within the range disclosed by Ataollahi, a cross section selected from the claimed range could also be selected from the range disclosed in Ataollahi. Therefore, one of ordinary 
Regarding the claimed diameter of less than 0.9mm, Ataollahi discloses a diameter of 0.5-3 mm (see Ataollahi ¶0019). In other words the claimed diameter overlaps with the range disclosed by Ataollahi. Although a range of diameters is recited both in Ataollahi and the claim, the device only has one diameter and that dimension is selected from the ranges disclosed in Ataollahi or the ranges claimed. Since the claimed range overlaps with the range disclosed by Ataollahi, a diameter selected from the claimed range could also be selected from the range disclosed in Ataollahi. Therefore, one of ordinary skill in the art would have recognized that Ataollahi did contemplate the diameters claimed and as evidenced by In re Wertheim and In re Woodruff, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, The Office maintains that it would have be obvious to one of ordinary skill in the art to adjust the diameter of Ataollahi to the claimed diameter.
Regarding the use of the device, The Office notes that the only claim which recites an intra-ocular use is claim 16. Furthermore, as explained above the dimensions claimed are very similar / overlapping with the dimensions recited in Ataollahi. Moreover, human eyes vary in shape and size from person to person. Therefore, The Office maintains that Ataollahi 
Kim
Applicant argues that Kim does not teach disc elements because the elements in Kim are ring shaped. The Office respectfully disagrees. Merriam-Webster online dictionary defines disc as “a thin circular object: such as…a phonograph record…VIDEODISC…CD” and elements 110 in Kim are thin circular objects. Furthermore, as noted in the Merriam-Webster definition, common elements referred to as discs (phonograph record, VIDEODISC, and CD) have holes in the center / are hollow in the center. Therefore, The Office maintains that elements 110 of Kim and discs. Applicant further argues that a ring shape would provide different movement than that of a disc due to mass concentration. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the disc shaped elements are entirely solid / not hollow and a ring shape would provide different movement than that of a disc due to mass concentration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, The Office maintains that Kim teaches disc elements as claimed. 
Applicant further argues “it would not be obvious to merely substitute a disc in the teaching of Kim because the disc shape provides a more desirable compact system which thus also improves the overall control of the movement of the discs” (remarks pg. 10). It is unclear if applicant is arguing that it would not be obvious to substitute the elements 110 of Kim with a disc (i.e. a non-hollow disc) or if applicant is arguing it would not be obvious to substitute the articulation elements of Ataollahi with the disc shaped elements of Kim. Regardless of which In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, The Office maintains that Kim teaches disc elements as claimed and it would be obvious to modify Ataollahi with Kim to have the claimed discs. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“motion scaling system” in claim 11; for examination purposes, the motion scaling system is being interpreted based on ¶0032 such that the motion scaling system is a lever and structural equivalents thereof;
“actuation unit” in claims 9 and 17; for examination purposes, the actuation unit is being interpreted based on ¶0018 such that the actuation unit is a housing, motion scaling system, motor, and/or pulleys and structural equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 1 and 2, the claim limitation “a metal end effector” is not supported by the originally filed application. Specifically, the specification does not state that the end effector is metal and the drawings cannot be used to show material. Therefore, this limitation is considered new matter. Appropriate correction is required.
Regarding claim 2, the claim limitation “serpentine-shaped” is not supported by the originally filed application. Specifically, the specification does not state that anything is a 
Claims 3-16 are rejected under 35 U.S.C. 112(a) based on their dependence on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ataollahi et al. (U.S. 2014/0350462 A1) in view of Kim et al. (US 2013/0312564 A1) and Prisco et al. (U.S. 2017/0095234 A1).
Regarding claims 1-8, 12, and 16 Ataollahi discloses a dexterous manipulation device/serpentine-shaped dexterous manipulation device (fig. 1, 8-14) comprising: an end effector that: has a cross section of from 0.5-3 mm (¶0019); has greater than 90 degrees of rotation with two degrees of freedom (DOF) (¶0010);
wherein the device is robotically controlled (¶0039);
wherein the device is manually controlled (¶0039);
wherein the end effector is less than 3 mm in diameter (¶0019);
wherein the end effector has a cross section of 0.5 mm or greater or 0.6 mm or greater (¶19);
wherein a plurality of actuation wires extends along a body unit (¶0013) (the part of the catheter that doesn’t have the stack is the body unit-see fig. 8 and ¶0043);
No structure is claimed. The device has similar dimensions as claimed, and thus is small enough to be used as an intra-ocular device);
wherein the end effector includes articulation elements 82 (see fig. 8 and ¶0051).
Ataollahi does not expressly disclose that the end effector has a cross section of from 0.4-1 mm. Instead Ataollahi discloses the larger range of 0.5-3 mm (¶0019). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the cross section of from 0.5-3mm to 0.4-1 mm as applicant appears to have placed no criticality on the claimed range (see specification ¶0007 indicating “preferred” devices have a cross section of 1mm or less) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Ataollahi does not expressly disclose that the end effector has a diameter of less than 0.9 mm. Instead Ataollahi discloses the larger range of 0.5-3 mm (¶0019). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the diameter of from 0.5-3mm to less than 0.9 mm as applicant appears to have placed no criticality on the claimed range (see specification ¶0007 indicating “preferred” devices have the claimed diameter) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Ataollahi does not expressly disclose the end effector articulating in a working space less than 4 mm x 4 mm, or the end effector being less than 3 mm in length. However, Ataollahi teaches the end effector being a variety of lengths (¶0019 and 0039 disclose each stack being 1 depending on application) and having a bent profile less than 4 mm (see Fig. 8); thus making the length of the end effector a result effective parameter. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the end effector less than 4 mm long (which would allow it to articulate in a less than 4 mm x 4 mm area), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Ataollahi is silent regarding the articulation elements are disc elements having concave top and bottom surfaces, wherein the disc elements are stacked alternating in orthogonal directions with concave top and bottom surfaces of adjacent elements forming a rolling joint.
However Kim, in the same field of endeavor, teaches (fig. 1-5B) similar articulation elements that are disc elements 110 having concave top 115a and bottom 117a surfaces (see fig. 2-3 and ¶0070), wherein the disc elements 110 are stacked alternating in orthogonal directions with concave top and bottom surfaces of adjacent elements forming a rolling joint (see fig. 1, 4, and ¶0067, 0069-0070).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ataollahi to have the articulation elements be disc elements having concave top and bottom surfaces, wherein the disc elements are stacked alternating in orthogonal directions with concave top and bottom surfaces of adjacent elements forming a rolling joint as taught by Kim, for the purpose of being able to more precisely articulate the end effector in multiple directions by having smaller articulation elements to more efficiently reach the treatment location (see Kim ¶0008, 0076-0077, and Ataollahi fig. 11).

However Prisco, in the same field of endeavor, teaches making an end effector out of plastic or metal being art recognized equivalents (¶0061). Prisco also teaches using nitinol (metal) for the purpose of providing the requisite tensile and flexural properties and/or for imparting shape memory (¶0061) (It is to be noted that nitinol is a magnetic resonance compatible material).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ataollahi as modified to have the end effector made out of nitinol (metal), as taught by Prisco, for the purpose of providing the requisite tensile and flexural properties and/or for imparting shape memory (Prisco ¶0061).
Moreover, making the end effector out of metal is an art recognized equivalent of making the end effector out of plastic, since both are used for steering. Therefore, because making the end effector out of plastic and metal were art recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute plastic with metal since both are capable of steering.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ataollahi in view of Kim  and Prisco, as applied to claim 1 above, and further in view of Banik et al. (U.S. 2005/0222499 A1) 
Regarding claims 9 and 10, Ataollahi as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Ataollahi as modified is silent regarding an actuation unit and a body unit mated with the actuation unit. 
However Banik, in the same field of endeavor, teaches a body unit [the body unit is the part of the catheter proximal to the discs (see 1220, in Fig. 23P)], and an actuation unit [see 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Ataollahi as modified to have an actuation unit mated with a body unit, as taught by Banik, for the purpose of steering the system during insertion and directing the system to a region of interest (see Banik ¶0009 and 0065).	
Claims 17, 19, 28, 29, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Ataollahi in view of Kim and Banik. 
Regarding claims 17, 28, 29, and 46, Ataollahi discloses (fig. 1, 8-14) a system comprising: an elongated cylindrical body unit having a hollow inner lumen that extends from a proximal end to a distal end of the elongated cylindrical body (see catheter part proximal of segments 82 in fig. 8);
an end effector (part of catheter with segments 82) that: has a cross section of from 0.5-3 mm (¶0019); has greater than 90 degrees of rotation with two degrees of freedom (DOF) (¶0010);
wherein a distal end of the cylindrical body is configured to be coupled to a proximal end of the end effector (see fig. 8); and
the end effector being less than 3 mm in diameter (¶0019);
wherein the end effector includes articulation elements 82 (see fig. 8 and ¶0051).
Ataollahi does not expressly disclose that the end effector has a cross section of from 0.4-1 mm. Instead Ataollahi discloses the larger range of 0.5-3 mm (¶0019). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 
Ataollahi does not expressly disclose that the end effector has a diameter of less than 0.9 mm. Instead Ataollahi discloses the larger range of 0.5-3 mm (¶0019). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the diameter of from 0.5-3mm to less than 0.9 mm as applicant appears to have placed no criticality on the claimed range (see specification ¶0007 indicating “preferred” devices have the claimed diameter) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Ataollahi does not expressly the device articulating in a working space less than 3 mm x 3 mm. However, Ataollahi teaches the end effector being a variety of lengths (¶0019 and 0039 disclose each stack being 1 mm and the number of stacks varying depending on application) and having a bent profile less than 4 mm (see Fig. 8); thus making the length of the end effector a result effective parameter. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the end effector less than 3 mm long (which would allow it to articulate in a less than 3 mm x 3 mm area), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Ataollahi is silent regarding the articulation elements are disc elements having concave top and bottom surfaces, wherein the disc elements are stacked alternating in orthogonal directions with concave top and bottom surfaces of adjacent elements forming a rolling joint.
However Kim, in the same field of endeavor, discloses (fig. 1-5B) similar articulation elements that are disc elements 110 having concave top 115a and bottom 117a surfaces (see fig. 2-3 and ¶0070), wherein the disc elements 110 are stacked alternating in orthogonal directions with concave top and bottom surfaces of adjacent elements forming a rolling joint (see fig. 1, 4, and ¶0067, 0069-0070).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ataollahi to have the articulation elements be disc elements having concave top and bottom surfaces, wherein the disc elements are stacked alternating in orthogonal directions with concave top and bottom surfaces of adjacent elements forming a rolling joint as taught by Kim, for the purpose of being able to more precisely articulate the end effector in multiple directions by having smaller articulation elements to more efficiently reach the treatment location (see Kim ¶0008, 0076-0077, and Ataollahi fig. 11).
Ataollahi is silent regarding an actuation unit having a housing, the proximal end of the cylindrical body being connected to the actuation unit.
However Banik, in the same field of endeavor, teaches an actuation unit [see handle in Figs. 5F-5I or see cabinet 50 (Fig. 3A); both are a housing meeting the interpretation under 112f] having a housing connected to a proximal end of a cylindrical body unit [the body unit is the part of the catheter (flexible shaft) proximal to the discs that connects to the handle) (see fig. 22 and 2) (see handle in fig. 1D)], for the purpose of steering the system during insertion and directing the system to a region of interest (¶0009, 0065).

Regarding claim 19, Ataollahi as modified discloses the claimed invention substantially as claimed, as set forth above for claim 17. Ataollahi further discloses (fig. 1, 8-14) wherein the body unit comprises a cabling system having a plurality of actuation wires (tendon guide wires; see ¶0013 and 0055) to connect with a motor scaling transmission (the motor scaling transmission is not positively claimed in claim 19 and the tendon guide wires would be capable of connecting with a motor scaling transmission).
The language “to connect with a motor scaling transmission” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Ataollahi meets the structural limitations of the claim, and the cables are capable of connecting to a motor scaling transmission. The motor scaling transmission is not positively claimed and the tendon guide wires of Ataollahi have ends that could be connected to a motor scaling transmission.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ataollahi in view of Kim and Prisco as applied to claim 1 above, and further in view of Romo et al. (U.S. 2014/0379000 A1).
Regarding claims 13-15, Ataollahi as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Ataollahi as modified is silent regarding a needle tip, forceps, or pipette. It is to be noted that Ataollahi discloses cardiac catheterization techniques (¶0002, 0004, 0009). 
 Romo, in the same field of endeavor, teaches including a needle tip (¶72), forceps (¶72; fig. 9A, 6A), and pipette (biopsy needle ¶72). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ataollahi as modified to have the end effector be a needle, forceps, and/or pipette, as taught by Romo, for the purpose of interacting with the work environment and being able to use the device for different surgical procedures (see Romo ¶0005).
Claims 13-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ataollahi in view of Kim and Prisco as applied to claim 1 above, and further in view of Goldberger et al. (U.S. 5,772,597). 
Regarding claims 13-15 and 22, Ataollahi as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Ataollahi as modified is silent regarding a needle tip, forceps, or pipette; contacting tissue with the device of claim 1. It is to be noted that Ataollahi discloses cardiac catheterization techniques (¶0002, 0004, 0009).
Goldberger, in the same field of endeavor, teaches including a needle tip (col. 5, line 66-col. 6, line 7), forceps (col. 5, line 66-col. 6, line 7), and pipette (col. 5, line 66-col. 6, line 7), for the purpose of contacting, grasping, or severing tissue (col. 5, line 66-col. 6, line 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ataollahi as modified to have the end effector be a needle, forceps, and/or pipette and to contact tissue, as taught by Goldberger, for the purpose of being able to perform multiple different medical procedures including contacting, grasping, or severing tissue (see Goldberger col. 5, line 66-col. 6, line 7).
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ataollahi in view of Kim, Prisco, and Banik as applied to claim 9 above, and further in view of Manzo et al. (U.S. 2012/0310254 A1), hereinafter Manzo `254. 
Regarding claim 11, Ataollahi as modified discloses the claimed invention substantially as claimed, as set forth above for claim 9. Ataollahi as modified is silent regarding a motor, a motion scaling system/motor scaling transmission, and a plurality of pulleys. 
However Manzo `254, in the same field of endeavor, teaches a housing/actuation unit 10 (Fig. 1; housing meeting the interpretation under 112f), a motor 22 (Fig. 4A), a motion scaling system/motor scaling transmission (e.g., gears, levers, gimbals, rack and pinions, pulleys, etc.) (¶0053, 0054, 0045-47) within the housing/actuation unit 10 configured to control a lever mechanism (¶0053, 0054, 0045-47), and pulleys (¶0053, 0054, 0045-47), for the purpose of transmitting inputs to the transmission into various forces/torques used to drive the motion and operate the end effector, shaft and/or wrist of the instrument (¶0053) and to provide additional functionality and additional degrees of freedom in the operation of the instrument (¶0046). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ataollahi as modified to include the motor and transmission (motor scaling transmission/motion scaling system), as taught by Manzo `254, for the purpose of transmitting inputs to the transmission into various forces/torques used to drive the motion and operate the end effector, shaft and/or wrist of the instrument (Manzo `254 ¶0053), and to provide additional functionality and additional degrees of freedom in the operation of the instrument (Manzo `254 ¶0046).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ataollahi in view of Kim and Banik as applied to claim 17 above, and further in view of Manzo `254. 
Regarding claim 18, Ataollahi as modified discloses the claimed invention substantially as claimed, as set forth above for claim 17. Ataollahi as modified is silent regarding a motor, a motion scaling system/motor scaling transmission, and a plurality of pulleys. 
However Manzo `254, in the same field of endeavor, teaches a housing/actuation unit 10 (Fig. 1; housing meeting the interpretation under 112f), a motor 22 (Fig. 4A), a motion scaling system/motor scaling transmission (e.g., gears, levers, gimbals, rack and pinions, pulleys, etc.) (¶0053, 0054, 0045-47), and pulleys (¶0053, 0054, 0045-47), for the purpose of transmitting inputs to the transmission into various forces/torques used to drive the motion and operate the end effector, shaft and/or wrist of the instrument (¶0053) and to provide additional functionality and additional degrees of freedom in the operation of the instrument (¶0046). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ataollahi as modified to include the motor and transmission (motor scaling transmission/motion scaling system), as taught by Manzo `254, for the purpose of transmitting inputs to the transmission into various forces/torques used to drive the motion and operate the end effector, shaft and/or wrist of the instrument (Manzo `254 ¶0053), and to provide additional functionality and additional degrees of freedom in the operation of the instrument (Manzo `254 ¶0046).
Claims 47 is rejected under 35 U.S.C. 103 as being unpatentable over Ataollahi in view of Kim and Banik as applied to claim 46 above, and further in view of Manzo `254 and Manzo et al. (U.S. 2012/0215220 A1), hereinafter Manzo `220. 
Regarding claim 47, Ataollahi as modified discloses the claimed invention substantially as claimed, as set forth above for claim 46. Ataollahi as modified is silent regarding motors, a motor scaling transmission, and a plurality of pulley guides. 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ataollahi as modified to include the motor and transmission (motor scaling transmission/motion scaling system), as taught by Manzo `254, for the purpose of transmitting inputs to the transmission into various forces/torques used to drive the motion and operate the end effector, shaft and/or wrist of the instrument (Manzo `254 ¶0053), and to provide additional functionality and additional degrees of freedom in the operation of the instrument (Manzo `254 ¶0046).
Ataollahi as modified is further silent regarding a plurality of motors.
However Manzo `220, in the same field of endeavor, teaches a housing/actuation unit 1 (Fig. 1; housing meeting the interpretation under 112f) and a plurality of motors (¶0051). Manzo `220 teaches that it is well known in the art to include a plurality of motors in the housing to drive multiple instrument features (see ¶0051). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ataollahi as modified to include a plurality of motors, as taught by Manzo `220, for the purpose of driving multiple instrument features (¶0051). It is to be noted that Manzo `220 also teaches that it is an art .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771